         Case 1:18-cv-03287-JPO-HBP Document 30 Filed 03/29/19 Page 1 of 3

                                              NOEL BROWN
                                              BKC # 3101700956
                                              MDC
                                              1QS WHITE STREET
                                              HEW YORK, NY 10013

VIA EC
HONORABLE HENRY OITMAN
 UNITED STATES MAGISTRATE JUDGE
·SIUTHERN DISTRICT OF NEW YORK
 500 PEARL STREET
 NEW YORK, NY 10007

Re: NOEL BROWN   V. CITY OF NEW YORK, ET AL.                CHAMBERS OF
                                                            Ht:~Y PtTMAN
    18 CIV. 3287 (JPO)   (HBP)                                 U.S.M.J.


Your Honor:
      AND NOW, Cornes Plaintiff and Pro Se, NOEL BROWN, on this 21s
day of March 2019. I swear and affirm the following facts to be
true.
      Defendants City of New York, officer Kempinski, officderLi,
falsely arrested plaintiff on September 6th 2015. ·For alleged
VTL offense, plaintiff was Tried and Acquitted of the VTL offense
The VTL traffic stop of plaintiff occured plainly lacking Pro-
bable Cause.
      Accordingly defendants request for A (STAY) of this matter
is frivolous, and should no longer be considered.
      The subsequent allege two counts of criminal possession
of a weapon, in the second degree occured after the plaintiff
was in custody at the 5th precint. Plaintiff believe astay of
this matter is warranted pending the disposition of that allege
criminal matter.
 .    With the Courts approval, Captain Firsov, and various con-
ditions of confinement claims against the City of New York Dep-
artment of corrections. Plaintiff believe a stay of this matter
is (Not) appacable _or iec~ssaf~·
      The aggravated taking of plaintiff motocycle, and reckless
operation of a mntor vehlcle in violation of New York traffic
Law and the lost of contgol of the vehicle spun out and was
forced to ditch the vehicle, intentional or not. NYC officer
Kempinski, instead of waiting for a tow truck to pick up the
vehicle, which is department policy. The officers decided to
drive back to the command themselves. Plaintiff believe a stay
of this matter is (Not)necessary. ,Accordingly defendant request
for a stay, should (Not) be considered in this matter.

                                                             r~soc sn~ ~-:----
                                                             !l jE
                                                                    DOCUMEr:rr
                                                                 -1 _EC"I'l?
                                                                     ..
                                                               I...,··,
                                                                              ·"..~-;.•.,:"s.,._1
                                                                           i:•,',
                                                                    i:.hC,i-,
                                                                        .. , v
                                                                                  !\ ··T .,.., ~ I 1 - ,. ...,.,..':!"


                                                                                             ·':I•
                                                                                             1l'
                                                                                                          }iLL'
                                                                                                                                               ~In_
                                                                                                                                                                                nn

                                                             11.. . ,,
                                                                t                                    ......... - , . ~ - , . ~
                                                              - ~ 1•·1 i\'1'tr.:          .r:r;··
                                                                                               -~,~1:
                                                                   ~      .,.\ii.., - ..... , .. , •...• " · • - · - ~ ..                                                ··--,-~~
                                                                    --·--•·             -~-•--•Oh•'                           o-,• . ~ ~ - - - •••• ..•••-~U•••••--
                                                                    .. , , . , _ , , . _ M      •       ..,,. ·r _:,,...,.,..: ..- - - ~ . : . -..._..o.,.,..,.,-,-._ •.:.,,..,_,..,..,_~:,o,i
         Case 1:18-cv-03287-JPO-HBP
     Plaintiff                      Document
                 thank Your Honor and        30 Filed
                                       the Court   for03/29/19 Page 2 of 3
                                                        its consider-
ation into this matter.




                                              :rnsPECTFULLY SUBMITTED,

                                                  1,p~------
                                                  µ~
VIA REGULA~ MAIL
Zachary W, Cater
Za,-:.hary Kalmbact1
The CITY OF NEW YORfC
LA\.J DEPARTMENT
100 CHURCH ST~EET
NE\~ YORK,   NY 10007
Case 1:18-cv-03287-JPO-HBP Document 30 Filed 03/29/19 Page 3 of 3




                                                                      :.
                                                                      :.




                                                                    =
                                       :>·   "::--
                                             ,:,.,~.-   r£




                                                                    ..:.
                                                                     :..




                                                                     !Jl
                                                                     i)";
                                                                     0
                                                                     (ii
                                                                     fij
                                                                     'M
                                                                      !
                                                                     r·-
                                                                     o
                                                                     0
                                                                     0
                                                                    'M
